Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 15-16, 18, 20, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSIANG (US 20160198154 A1) in view of TSUKUBA et al (US 20210092413 A1).
Regarding claim 1, 15 and 23; HSIANG discloses a method of video decoding at a video decoder [e.g. FIG. 1B], comprising: receiving a coding unit (CU) level lossless mode flag [e.g. lossless coding mode] associated with a current block [a block coding unit] indicating whether a lossless coding mode is applied to the current block [e.g. FIG. 3; [0017]; e.g. a flag that indicating an entire current picture or slice is coded in a lossless mode]; in response to the CU level lossless mode flag indicating that the lossless coding mode is applied to the current block , determining that a syntax element [e.g. the first syntax] indicating whether a coding mode is applied to the current block is not signaled [e.g. [0016-17]; when indicating an entire current picture or slice is coded in a lossless mode; there is no need to signal the syntax cu_transquant_bypass_flag for each individual CU]; and reconstructing the current block with the coding mode disabled [e.g. FIG. 1B and 3; coding unit is coded using lossless coding mode].
             It is noted that HSIANG differs to the present invention in that HSIANG fails to disclose the coding mode is a joint chroma residual coding mode.
             However, TSUKUBA teaches the well-known concept of determining that a syntax element [e.g. FIG. 66; syntax] indicating whether a joint chroma residual coding mode is applied to the current block is not signaled [e.g. if chroma_resi_pred_enabled_flag is “0”, the transmission thereof is unnecessary]; and reconstructing the current block with the joint chroma residual coding mode disabled [e.g. FIG. 63-65; not to perform cross-chroma residual prediction].
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by HSIANG to exploit the well-known video coding technique taught by TSUKUBA as above, in order to provide reduced redundant information and suppress reduction in the coding efficiency [See TSUKUBA; [00531]].
             Regarding claim 2, 16 and 24; HSIANG further discloses receiving a high level syntax element indicating whether the lossless coding mode is allowed for current video data referencing the high level syntax element [e.g. FIG. 3; syntax in picture parameter set; syntax transquant_bypass_enabled_flag is equal to 1], the high level syntax element being signaled in a video parameter set, a sequence parameter set, a picture parameter set [e.g. picture parameter set], a slice header, a tile header, or a tile group header, wherein the CU level lossless mode flag associated with the current block is received based on 
             Regarding claim 4, 18 and 25; HSIANG and TSUKUBA further disclose in response to the CU level lossless mode flag indicating that the lossless coding mode is not applied to the current block [e.g. HSIANG: FIG. 3; 350], receiving the syntax element indicating whether the joint chroma residual coding mode is applied to the current block [e.g. TSUKUBA: FIG. 63-66; if chroma_resi_pred_enabled_flag is “1”, perform cross-chroma residual prediction]. 
             Regarding claim 6, 20 and 27; HSIANG further discloses receiving a high level syntax element associated with current video data indicating only a lossless coding mode is allowed for the current video data referencing the high level syntax element  [e.g. FIG. 3; syntax in picture parameter set; syntax transquant_bypass_enabled_flag is equal to 1], the high level syntax element being signaled in a video parameter set, a sequence parameter set, a picture parameter set [e.g. picture parameter set], a slice header, a tile header, or a tile group header.
Claim 5, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSIANG (US 20160198154 A1) in view of TSUKUBA et al (US 20210092413 A1) and Joshi et al (US 20140226721 A1).
             Regarding claim 5, 19 and 26; HSIANG further discloses in response to the CU level lossless mode flag indicating that the lossless coding mode is applied to the current block [e.g. e.g. FIG. 1B and 3; coding unit is coded using lossless coding mode], a syntax element indicating whether the lossy coding mode is applied to the current block is not signaled [e.g. FIG. 3], but HSIANG fails to disclose the detail of the lossy coding mode.
             However, Joshi teaches the well-known concept of determining that a second lossy coding mode [e.g. coding mode in transform skip mode] other than the joint chroma residual coding mode is not applied to the current block, wherein the second lossy coding mode is one of: a luma mapping with chroma scaling (LMCS) coding mode, a combined intra and inter prediction (CIIP) coding mode, a quantized residual block-based delta pulse code modulation (BDPCM) coding mode, a multiple transform selection (MTS) coding mode, a secondary transform (ST) coding mode, a dependent quantization coding mode, a 
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by HSIANG to exploit the well-known video coding technique taught by TSUKUBA and the well-known video coding technique taught by Joshi as above, in order to provide reduced redundant information and suppress reduction in the coding efficiency [See TSUKUBA; [00531]] and lossless video coding [See Joshi, [0002]].
Claim 21-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSIANG (US 20160198154 A1) in view of TSUKUBA et al (US 20210092413 A1) and YE et al (US 20200288173 A1).
             Regarding claim 21-22 and 28; HSIANG further discloses in response to the CU level lossless mode flag indicating that the lossless coding mode is applied to the current block, disabling a lossy mode for the current block irrespective of whether the lossy mode is enabled or not for a current slice, a current picture, or a current video sequence including the current block, but HSIANG fails to disclose the detail of the lossy coding mode.
              However, YE teaches the well-known concept of a lossy coding mode performing a luma mapping with chroma scaling (LMCS) coding mode for the current block [e.g. FIG. 3 and 5; [0085-0088]].
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by HSIANG to exploit the well-known video coding technique taught by TSUKUBA and the well-known video coding technique taught by Ye as above, in order to provide reduced redundant information and suppress reduction in the coding efficiency [See TSUKUBA; [00531]] and improved compression efficiency [See YE; [0036 and 0092]]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ROSEWARNE (US 20150326883 A1).
Kim et al (US 20150124865 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483